Luke, J.
Charlie Craig was convicted in the Criminal Court of Atlanta of possessing intoxicating liquor. He sued out certiorari, the judge of the superior court overruled the certiorari, and he excepted. The sole question presented by the record is whether or not the evidence supports the conviction.
The defendant lived in a thickly populated part of the City of Atlanta. The back of his residence was verjr near the rear of a store fronting on Auburn Avenue. Back of his residence were three toilets in a row, one of them in his yard and used by him, and the two others used by other people. Three officers searched his residence in his presence and found some empty pint and quart bottles and some corks. “Some of the corks had been used, and some were new.” No liquor was found in the house. The officers did find five gallons of corn whisky under the rear of the store. The'place where this whisky was found was unenclosed, and was accessible to others as well as to the defendant. A path which showed signs of having been used considerably led from the de*226fendant’s house to the place where the whisky was found. In the water-box of the toilet located on the defendant’s premises the officers found six quarts of corn whisky. The defendant stated that "a man named Jackson sells whisky down there all the time, and keeps it there under the house,” and that he (defendant) knew nothing about any of the liquor found, and that none of it was his.
Did the evidence exclude every other reasonable hypothesis than that of the guilt of the accused? We think it did, and we hold that the court did not err in overruling the certiorari.

Judgment affirmed.

Broyles, O. J., and Bloodworth, J., concur.